Per Curiam.

The evidence shows that the plaintiff, while on his way to cross the defendant’s tracks, saw the car three-quarters of a block away; that he had gone so far, in crossing, as to have the horse on the easterly track when the car coming north was seventy feet away, and that he had started his horse up as soon as he got to the first rail of the westerly track. This showing sustains the judgment. The versions of the witnesses presented by defendant are so in conflict that it seems just to accept the plaintiff’s version of the accident.
The appellant contends that it is entitled to a new trial or reversal because of the admission of evidence as to the compensation óf a coke driver. In this he is wrong, even if the evidence was improperly received. The effect of this evidence, if injurious at all, was but slight. The loss of time was but a few days.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed, with costs.